FLAUM, Circuit Judge,
with whom BAUER, Chief Judge, and CUMMINGS, WOOD, Jr., and CUDAHY, Circuit Judges, join, concurring in the judgment.
I agree with the majority that the district court’s injunctive remedy is overbroad, and that a remand for a more tailored remedy is appropriate. Admittedly, this case comes to us in an unusual procedural posture: the City has not appealed, yet we are asked to “remedy the remedy” imposed for its Establishment Clause violation because the Ottawa Freedom Association (OFA), whose interests are affected, has intervened on appeal. The majority, to its credit, has avoided becoming mired in this procedural thicket, limiting its analysis to those issues pertinent to the OFA. In so doing, however, I fear that it may have cut away too cleanly from this dispute’s historical backdrop.
As an initial matter, I must point out my concern with the majority’s references to the City’s “alleged” endorsement of the paintings. See, e.g., op. at 617, 620, 621. *627We are not permitted to adopt this characterization; because the City did not appeal the district court’s ruling that it had violated the Establishment Clause, we are required to treat the endorsement as a given, not an allegation. Although this point at first may seem incidental, it exemplifies my more fundamental disagreement with the majority’s approach: While the majority reasons that it need “not address the issue of whether the City of Ottawa endorsed the Jaycees’ religious speech” because the City has not appealed, op. at 617, in my view, our analysis cannot set aside the City’s involvement with the display, for the finding of its history of endorsement bears on the determination of what, if any, restrictions the district court may place on the OFA’s display of the paintings in Washington Park on remand.
As Justice O’Connor noted in County of Allegheny v. American Civil Liberties Union Greater Pittsburgh Chapter,
the “history and ubiquity” of a practice is relevant not because it creates an “artificial exception” from [the endorsement] test. On the contrary, the “history and ubiquity” of a practice is relevant because it provides part of the context in which a reasonable observer evaluates whether a challenged governmental practice conveys a message of endorsement of religion.
492 U.S. 573, 630, 109 S.Ct. 3086, 3121, 106 L.Ed.2d 472 (1989) (concurring opinion). Although the First Amendment principles delineated by the majority are correct as a theoretical matter, they do not reach the practical issue of how to factor in the City’s past actions. And because in the present case we cannot write on a clean slate, and must confront the City’s impermissible endorsement as an unchallenged finding, we are required to evaluate the First Amendment principles and potential remedies with that endorsement in mind.
The dilemma facing the district court on remand, then, is how to remedy a government entity’s Establishment Clause violation without unduly infringing upon the free speech rights of private parties. The school desegregation cases may be instructive in addressing the present implications of yesterday’s endorsement, and in putting matters in a historical perspective. In Board of Education of Oklahoma City v. Dowell, — U.S. -, 111 S.Ct. 630, 638, 112 L.Ed.2d 715 (1991), the Supreme Court explained that a State’s dismantlement of a segregated public education system — that is, the achievement of a “unitary” system — is complete when the State terminates its policy of intentional discrimination, adopts race-neutral policies and practices, and eradicates, to the extent practicable, the vestiges of unlawful discrimination. More recently, in Freeman v. Pitts, — U.S. -, 112 S.Ct. 1430, 118 L.Ed.2d 108 (1992), the Court recognized that this “unitariness” concept helps define the scope of the district courts’ authority over school districts previously found to have engaged in unlawful segregation. Id., 112 S.Ct. at 1443. A similar, albeit simplified, analysis might well be applied in fashioning a remedy for previous Establishment Clause violations.
As the majority correctly recognizes, a remedy “is narrowly tailored if it targets and eliminates no more than the exact source of the ‘evil’ it seeks to remedy.” Op. at 620 (quoting City Council of Los Angeles v. Taxpayers for Vincent, 466 U.S. 789, 808-10, 104 S.Ct. 2118, 2130-31, 80 L.Ed.2d 772, (1984)). Put another way, “the nature of the violation determines the scope of the remedy.” Swann v. Charlotte-Mecklenburg Bd. of Educ., 402 U.S. 1, 16, 91 S.Ct. 1267, 1276, 28 L.Ed.2d 554 (1971). A remedy is justifiable “only insofar as it advances the ultimate objective of alleviating the initial constitutional violation.” Freeman, 112 S.Ct. at 1445. Here, the initial violation — as found by the district court — was the City’s endorsement of a religious message. 726 F.Supp. at 725. Given this, the remedy — a broad injunction prohibiting “future display of the paintings in the Park by any group” — exceeded permissible bounds. By forbidding all future display of the paintings by any private party, the district court’s attempt to address the City’s violation regrettably implemented an inappropriate restriction of its *628own, censoring private religious speech in a public forum.
Borrowing from the approach used in the school desegregation context, the district court could benefit from considering such issues as whether the City had terminated its policy of endorsement, adopted equal access policies or taken steps to ensure equal access in practice, and eradicated, to the extent practicable, any “vestiges” of the past endorsement that might remain. Cf. Dowell, 111 S.Ct. at 638. Of concern, of course, is that the remedy seek to eliminate any remnants of past endorsement by the government. The district court should, therefore, attempt to determine what, if any, vestiges of the City’s previous First Amendment violations remain today. Indeed, it may find no traces, and conclude accordingly that no remedy is warranted. This approach would address the City’s constitutional violation while, at the same time, paying heed to the free speech rights of private parties. At root, it is a means of providing some contours within which the district court can shape an appropriate remedy.
It also is critical to recognize that the totality of past circumstances — rather than each of the City’s individual acts — determines whether the previous endorsement endures to the present day. The majority notes that several members of this Court believe the City’s resolution “too old to currently constitute an endorsement.” Op. at 621 n. 8. That may well be the case. But what must be considered is whether all of the City’s actions, in their entirety, sufficiently impact present perceptions of the display so as to warrant remedial relief.
One example of how historical context can impact a remedial result is as follows. The district court, as Judge Cudahy’s concurrence recognizes, sensed some sort of “symbiotic” relation between the City and the then-private party defendant, the Jaycees, see 726 F.Supp. at 717-18 n. 14, although it made no such explicit finding. The absence of such a finding rendered the scope of the all-inclusive prohibition over-broad. However, a “symbiotic” relationship — in which a private speaker merely serves as a “stand-in” for the public entity — can conceivably exist. In such a scenario, a government entity’s history of involvement, and its “artificial” transfer of the mode of expression to a private party, might provide adequate grounds for a ban, even in a public forum.
As one commentator has recognized, albeit in the public school context:
[Identifying who initiates religious speech may be relevant to determining the remedy. A sufficient remedy for noncoercive endorsement of student-initiated groups would be to enjoin further sponsorship____ But when the school creates the student organization in the first place, or coerces students to attend, the presumptive remedy would be to enjoin the sponsored organization from meeting, just as we decertify sweetheart unions with improper company sponsorship.
Douglas Laycock, Equal Access and Moments of Silence: The Equal Status of Religious Speech by Private Speakers, 81 Nw.U.L.Rev. 1, 63-54 (1986). In these cases, the line between public and private speech becomes murky, and the speech at issue is not altogether “private.” Unfortunately, the majority’s analysis does not permit such a possibility, even in the abstract, stating only the general rule that a difference exists “between government speech endorsing religion, which the Establishment Clause forbids, and private speech endorsing religion, which the Free Speech and Free Exercise Clauses protect.” Op. at 617 (quoting Board of Educ. of Westside Community Schs. v. Mergens, 496 U.S. 226, 250, 110 S.Ct. 2356, 2371, 110 L.Ed.2d 191 (1990)) (emphasis in original). I suggest the majority’s approach is too restrictive, and fails to allow for even the possibility of a mixed public/private message and messenger.
Similarly, the majority cites Widmar v. Vincent, 454 U.S. 263, 102 S.Ct. 269, 70 L.Ed.2d 440 (1981), for the proposition that the First Amendment prohibits the state from denying religious organizations equal access to facilities that are open to nonreligious groups, op. at 618, and states, “we fail to comprehend how the Establishment *629Clause could constitute a sufficiently compelling state interest to justify a content-based exclusion of private religious speech in a quintessential public forum.” Id. Here, however, the district court found that the display had so dominated the open forum as to call into question whether access truly was “equal.” See 726 F.Supp. at 724 (“[ujnlike Widmar, here there is unrefuted empirical evidence” that the religious display dominated the Park) (citing Widmar, 454 U.S. at 275, 102 S.Ct. at 277). By framing the issue as it does, the majority avoids addressing this aspect of equal access analysis. See also Mergens, 496 U.S. at 252, 110 S.Ct. at 2373 (Equal Access Act, facially and as applied to school, does not have primary effect of advancing religion, “[a]t least in the absence of empirical evidence that religious groups will dominate ...”) (quoting Widmar, 454 U.S. at 275, 102 S.Ct. at 277). The majority likewise states that the issue is “[wjhether private persons may be enjoined from engaging in religious speech in a public forum on the basis of the religious content of the speech.” Op. at 617. It then embarks upon a lengthy and reasoned exposition of First Amendment public forum jurisprudence which, again, is fine in the abstract but is untethered to the historical context of this dispute — and therefore does not adequately guide our analysis of the remedial issue challenged by the OFA on appeal.
I do not question that religious speech, as an original matter, clearly is entitled to the same degree of First Amendment protection as private speech. Nor do I dispute that “the mere presence of religious symbols in a public forum does not violate the Establishment Clause.” Op. at 619 (citing Mergens, 496 U.S. at 250, 110 S.Ct. at 2371). Our analysis, however, cannot rest solely on these broad general principles. We must acknowledge the district court’s finding that the Establishment Clause was violated — even if we may individually disagree with that determination — and the fact that the City did not appeal that finding. In reviewing the overbroad nature of the injunctive remedy, this Court must at a minimum recognize the relevant historical context, in order to provide a framework within which the district court may construct an appropriate remedy.